DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3-5 are objected to because of the following informalities:
In light of the specification, it is clear that Applicant intends the term “case” to mean “instance” or “occasion”.  However, the general term “case” has an ordinary and customary meaning in the art of “housing.” As such, the phrasing of the limitations could benefit from revision.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0251534).
Regarding claim 1, Kim discloses a shift device for a vehicle, comprising: a shift body (for the purposes of examination, the “shift body” is considered to be the knob formed by units 20, 30, 40; see discussion of paras. 52, 54, 57, 61 for a description of the mode select and shift lever operations) that is moved in a predetermined range in a first direction and in a second direction that is a direction opposite from the first direction (i.e., see descriptions of para. 78, 80), and whose shift position is changed; and a moving mechanism (shown most clearly in figure 2) that has a moving member at which a first moving portion (62, 22) and a second moving portion (72, 32) are provided, the first moving portion moving the shift body in the first direction, and the second moving portion moving the shift body by para. 71, 80, motors 60, 70 rotate respective units 20, 30).  
Regarding claim 2, Kim discloses the shift device for a vehicle of claim 1, comprising: a first moved portion (20) that is provided at the shift body (shown clearly in figs. 2-3), and that is moved in the first direction by the first moving portion (para. 71); and a second moved portion (30) that is provided at the shift body (shown clearly in figs. 2-3), and that is moved in the second direction by the second moving portion (para. 71), wherein the first moving portion and the second moving portion, which are apart from one another (shown clearly in fig. 2), are disposed along the first direction and the second direction between the first moved portion and the second moved portion (the phrasing of the limitation is broadly interpreted to include at least elements 22, 32, as best shown in fig. 4; plainly, in a rotary system such as fig. 4, anything beyond the exact axis of rotation would be considered to be “disposed along the first direction and second direction”).  
Regarding claim 3, Kim discloses shift device for a vehicle of claim 1, wherein, due to the moving member being disposed at a reference position in a case in which the moving member is not being moved (button 80 sets the motors 60, 70 to be operable and button 82 causes the motors 60, 70 to rotate by para. 77; therefore, the motors are broadly considered to be at a “reference position” as defined by the limitation when the user has not configured the appropriate button), the shift body does not interfere with the first moving portion and the second moving portion in a case in which the shift body is moved in the predetermined range (the selection units never interfere with the gearing and motors).  
Regarding claim 4, Kim discloses shift device for a vehicle of claim 3, wherein the moving member is moved to the reference position (as defined by the limitation above, the “reference position” is broadly considered to be determined by the configuration of the buttons) between a case in which the first moving portion moves the shift body in the first direction, and a case in which the second moving portion moves the shift body in the second direction (by para. 78, left and right button 86 determines rotational direction of the motors 60, 70; plainly, the operation suggested by para. 80 would be as follows: a user selects button 82 to rotate unit 20, then selects button 80 to change to unit 30, then selects button 86 to change the travel direction, then again selects button 82 to rotate unit 30; therefore, there exists at least one instance where the motors 60, 70 are not being moved, which is broadly considered to be the “reference position” as defined by the limitation above).  

Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jannasch et al. (US 7,834,865).
Regarding claim 1, Jannasch discloses a shift device for a vehicle, comprising: a shift body (1) that is moved in a predetermined range in a first direction and in a second direction that is a direction opposite from the first direction, and whose shift position is changed; and a moving mechanism that has a moving member (3) at which a first moving portion (5) and a second moving portion (5’) are provided, the first moving portion moving the shift body in the first direction, and the second moving portion moving the shift body in the second direction, due to movement of the moving member (it is reasoned that when the user moves the knob 1 such that the detents are not situated exactly within a “valley” of the detent ring, the detents will “urge” the knob into the valleys and away from the ridges).  
Regarding claim 5, Jannasch discloses shift device for a vehicle of claim 1, comprising: an urging member (6) for urging the shift body; a first releasing portion (valley of 6) that is provided at (for the purposes of examination, the term “at” is broadly considered to be synonymous with “near”) the moving member (3), and that, in a case in which the first moving portion (5) moves the shift body in the first direction, releases urging of the shift body by the urging member (when the detents are in the “valleys” of ring 6, the detents no longer “urge” the knob 1); and a another valley of 6) that is provided at the moving member, and that, in a case in which the second moving portion (5’) moves the shift body in the second direction, releases urging of the shift body by the urging member (see explanation above).  
Regarding claim 6, Jannasch discloses shift device for a vehicle of claim 5, wherein, before the first moving portion (5) moves the shift body in the first direction (e.g., the detents will move the knob in the first direction after the detents cross a ridge of the detent ring 6, so the instance of “before” is broadly considered to be any point before the detents cross a ridge), the first releasing portion (valley of 6) starts releasing of the urging of the shift body by the urging member (for the purposes of examination, the phrasing is interpreted broadly to include the situation where the user must overcome the detent ridges of ring 6, e.g. the force of the springs acting on 5, 5’, in order to rotate the knob 1, and then when a ridge is overcome, the spring force “urges” the knob into the next valley; therefore, the limitation is met by the interpretation: before the detents cross a ridge and urge the knob to settle in a valley of the detent ring 6, the detent must leave the previous valley), and, before the second moving portion moves the shift body in the second direction, the second releasing portion starts releasing of the urging of the shift body by the urging member (see explanation above).  
Regarding claim 7, Jannasch discloses shift device for a vehicle of Claim 5, wherein positions of the first moving portion (5) and the second releasing portion (valley) overlap in a moving direction of the moving member, and positions of the second moving portion (5’) and the first releasing portion (valley) overlap in the moving direction of the moving member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658